Mr. Justice Morris
delivered the opinion of the Court:
Upwards of forty years elapsed between the time when the deed mentioned in the bill of complaint was placed on record and the time of the institution of this suit; and no explanation whatever is given of the long delay to remove the alleged cloud. The court might probably take judicial notice of the fact that during nearly all these forty years the land in question was of little value; and that, at the end of that period, with much other property in the city of Washington, it became suddenly and greatly enhanced in value. But this affords no sufficient excuse and no legal justification for the apparent laches of the owners of the record title to the property, who must necessarily have had notice of the tax sale and the tax deed, and in all probability even of the adverse occupancy of the property.
But apart from the question of laches, there are two fatal defects in the complainant’s case. In the first place, she is put upon proof of her title by the defendant’s answer, and she fails to prove it. She proves, probably, with sufficient accuracy, that she holds the title which Henry Moscropp had in 1819; but there is nothing in the record to show what the title of Henry Moscropp was, or whether he had any title at all. The allegation that the property was assessed in his name is not sufficient to show title of any kind. The property might have been so assessed, and yet his title, so far as we know from this record, might have been no better than the complainant claims that of John M. Young to have been.
In the' second place, it is a fundamental and familiar principle of equity jurisprudence that he who seeks equity must do equity; and there can be no better application of the maxim than the case in which a person seeks to vacate a tax *342sale as irregular and a tax deed as a cloud upon title, without offering to reimburse to the purchaser at the tax sale or the holder of the tax deed the taxes paid by him, with all proper interest and costs. No such offer is made here. The complainant virtually seeks to get rid of the incumbrance, and at the same time to have the benefit of the taxes paid by the defendant and those under whom the defendant claims. This is not equity. The removal of a tax deed as a cloud on title is the equivalent of redemption from a lien through the processes of a court of equity; and the redemption cannot be allowed without an offer of readiness on the part of the person seeking to redeem to do what ordinary fairness requires from him.
We are of opinion, therefore, that the bill of complaint in this case was properly dismissed; and consequently the decree of the Supreme Court of the District of Columbia in special term must be affirmed, with costs.